972 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Merle L. ROYSE, Plaintiff-Appellant,v.WASHINGTON STATE COURT OF APPEALS, DIVISION III;  WashingtonState Superior Court for Walla Walla County;Judge Yancey Reser;  Joyce McCown,Defendants-Appellees.
No. 89-35774.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 5, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Merle L. Royse, a Washington state prisoner, appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action as frivolous.   We review for an abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm.


3
In his complaint, Royse alleged that he filed a petition for writ of habeas corpus in superior court and that the court construed the petition as a personal restraint petition and transferred it to the Washington Court of Appeals.   He alleged that construing the complaint as a personal restraint petition violates state law and asked the district court to order the Washington Court of Appeals to treat his pleading as a petition for writ of habeas corpus under the Washington Constitution.   We affirm because the district court had no jurisdiction to require the state courts to construe Royse's pleading as a habeas petition.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3